Citation Nr: 1511845	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the Veteran's increased rating claim for posttraumatic stress disorder (PTSD) and remanded the claim for TDIU for further development in a June 2011 decision.  In a January 2014 remand, the Board referred an increased rating claim for PTSD as the October 2011 VA examination raised the possibility that the Veteran's service-connected PTSD was more severe.  The Board remanded the Veteran's claim for TDIU as intertwined with the referred increased rating claim for PTSD and to refer the issue of TDIU to the Director of Compensation and Pension for consideration of TDIU under 38 C.F.R. §  4.16(b).  Finally, the Board remanded the issue of TDIU in October 2014 as the issue of entitlement to an increased rating for PTSD had not been adjudicated and to provide the Veteran with another VA examination and opinion with respect to his claim for TDIU.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased disability rating for service-connected PTSD has been raised by the record in an October 2011 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the issue of entitlement to a TDIU; however, there has not been substantial compliance with prior remand directives.  In this regard, the RO was informed in the January 2014 and October 2014 Board remands that the issue of entitlement to TDIU was intertwined with the referred issue of entitlement to an increased disability rating for PTSD.  The Board requested that the RO adjudicate the increased rating issue prior to readjudicating the TDIU claim on appeal.  The RO adjudicated the Veteran's increased rating claim in a December 2014 supplemental statement of the case.  As the Board denied the increased rating claim for PTSD in a June 2011 decision and the Veteran did not appeal that decision, that issue is no longer on appeal.  The increased rating claim for PTSD should be considered as a new claim, all appropriate development and procedures should be followed and it should be adjudicated in a rating decision.  Thereafter, the Veteran should be provided with an opportunity to file a timely notice of disagreement and perfect an appeal as to this issue.  

As the Board previously determined that the TDIU claim was inextricably intertwined with the increased rating claim for PTSD, the appropriate remedy is to remand the TDIU claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the adjudication of the increased rating claim for PTSD and the Veteran has been provided an opportunity to file a timely notice of disagreement and perfect an appeal.

Accordingly, the case is REMANDED for the following action:

After the RO has adjudicated the issue of entitlement to an increased disability rating for PTSD and provided the Veteran adequate time to file a notice of disagreement and/or to perfect the appeal (if appropriate), readjudicate the Veteran's claim of entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







